Citation Nr: 0810198	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-26 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Brian D. Hill, Esq. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In a June 2007 decision, the Board denied the veteran's claim 
for TDIU.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2007 Order, the Court vacated the June 2007 
Board decision, and remanded the case to the Board for 
further proceedings consistent with a November 2007 Joint 
Motion for Remand.  

Additionally, in January 2008, the veteran filed a claim to 
increase his disability rating for residuals for shrapnel 
wound to the left shoulder.  As this claim has not been 
developed for Board consideration, it is referred to the RO 
for appropriate consideration.   

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has indicated that he received treatment at the 
VA Medical Center (VAMC) in North Hampton, Massachusetts.  As 
these records have not been associated with the claims 
folder, the RO should obtain them.  

The Joint Motion for Remand has indicated the recent VA 
examination reports were not sufficient to determine how the 
veteran's service-connected disabilities impacted his ability 
to secure and follow a substantially gainful occupation.  A 
report from E. Taitt, M.D. dated in January 2008 noted that 
the veteran's unemployment was due to his PTSD.  On remand, 
the veteran should be afforded an examination to determine 
how his service-connected disabilities impact his ability to 
secure and follow a substantially gainful occupational.     

Accordingly, the case is REMANDED for the following action:

1.	Obtain records from the VAMC in North 
Hampton, Massachusetts.  If these 
records are no longer on file, a 
request should be made to the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.	The RO should schedule the veteran for 
a VA examination to ascertain the 
impact his service-connected 
disabilities have on his ability to 
secure and follow a substantially 
gainful employment.  The examiner 
should specifically determine whether 
there are any occupational limitations 
associated with the veteran's service 
connected disabilities and whether the 
service connected disabilities, 
standing alone, would preclude 
substantially gainful employment.  The 
examiner should disregard the veteran's 
age and his nonservice-connected 
disabilities in making the 
determination. The claims folder should 
be made available to the examiner and 
the examiner should state on the report 
that the claims folder has been 
reviewed.

The examiner should specifically 
address Dr. Taitt's report and the VA 
examination reports dated in June and 
July 2004 and provide a rationale for 
all opinions given. 

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for TDIU.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



